Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 2/16/2022 has been considered.
Claims 1 and 6 are amended. Claims 1-8 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Spahl et al. (U.S. Patent Publication No. 2013/0151412)

Regarding claims 1 and 6, Spahl teaches an economic value processing system comprising a plurality of vehicles configured to communicate with each other and managing economic values held by the plurality of vehicles or users of the plurality of vehicles, the economic value processing system comprising: 
a first vehicle of the plurality of vehicles (Fig. 11-12); and 
a second vehicle of the plurality of vehicles, (Fig. 11-12) 
wherein the first vehicle is configured to send a pass request signal to the second vehicle when a distance between the first vehicle and the second vehicle becomes less than a predetermined distance, (the send request condition may be that the distance, d, to the other vehicle is less than a threshold distance, dthreshold. The threshold distance, dthreshold may indicate that vehicle 300 is approaching and about to overtake the other vehicle, for example, when v>vother…. a request may further comprise sending the fee conditions for transferring a fee to an account associated with the other vehicle in exchange for conceding the ROW, if vehicle 300 approaches another vehicle in the threshold, vehicle 300 may send a request to the other vehicle to concede the ROW, [55-63]);
based on the pass request signal sent from the first vehicle, the economic value processing system is configured to decrease an economic value held by the first vehicle or a user of the first vehicle and increase an economic value held by the second vehicle or a user of the second vehicle, when the second vehicle changes a lane or the second vehicle is passed by the first vehicle, ([0007, the fee amount may be transferred immediately following the conceding of ROW by the other vehicle. 590 may also comprise, prior to transferring the fee amount by the payment date, vehicle 300 overtaking the other vehicle. For example, once vehicle 300 performs a maneuver to overtake or pass the other vehicle, and this maneuver is sensed by vehicle sensors (e.g. vehicle presence sensors 298), the fee amount may be transferred by the payment date, [60-68]).

Regarding claim 2, Spahl teaches an amount of decrease when decreasing the economic value held by the first vehicle or the user of the first vehicle is larger than an amount of increase when increasing the economic value held by the second vehicle or the user of the second vehicle, (higher fee amount, [59-60]).

Regarding claim 3, Spahl teaches a server configured to communicate with the plurality of vehicles, wherein the server is configured to grant economic value corresponding to a charge to a vehicle sending a purchase request signal or a user of that vehicle when 

Regarding claim 4, Spahl teaches the plurality of vehicles automatically send the purchase request signals to the server when the economic values held by the plurality of vehicles or users of the plurality of vehicles become predetermined amounts or less, [75-80].

Regarding claim 5, Spahl teaches a server configured to communicate with the plurality of vehicles, wherein the first vehicle sends the pass request signal to the second vehicle through the server and economic values respectively held by the plurality of vehicles or users of the plurality of vehicles are stored in the server, (store fees, [45]).

Regarding claim 7, Spahl teaches judge that the second vehicle has changed the lane or that the second vehicle has already been passed based on current position information of the first vehicle and the second vehicle received through the communication device, (LKA 438 may aid in maintaining the direction of vehicle 300 in a slower-moving lane, thereby conceding ROW and allowing the other vehicle to pass., [75-77])
  
Regarding claim 8, Spahl teaches the control device is configured to judge that the second vehicle has changed the lane or that the second vehicle has already been passed by the first vehicle when receiving a signal for payment of the economic value 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/           Patent Examiner, Art Unit 3627  



/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627